DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-4, 9, 10, and 19 have been cancelled.  Claim 8 has been amended.  Claim 23 is new
Claims 1, 5-8, 11-18, and 20-23 are pending and under examination.

2.	All rejections pertaining to claim 19 are not because the claim was cancelled with the reply filed on 3/18/2022.
The objection to claim 8 is withdrawn in response to the amendment filed on 3/18/2022.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 5-8, 11-18, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-8 of U.S. Patent No. 10,745,700, in view of each Barbuto et al. (Nature Chemical Biology, 2013, 9: 250-256), Kreutz et al. (Blood, 2013, 121: 2836-2844), and Obermajer et al. (Mol. Divers., 2011, 15: 347-360).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass an oligonucleotide conjugate comprising a sugar ligand connected to the oligonucleotide via the same linker.  The inkers recited in the patent claim 1 have the structure 
    PNG
    media_image1.png
    48
    48
    media_image1.png
    Greyscale
 as recited in the instant claims 11 and 12.  The sugar in at least compound 7-3 recited in the patent claim 1 is also linked to the oligonucleotide via a linker having the structure 
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
wherein n1 is 1, as recited in the instant claim 13.  The 2nd, 4th, 6th, and 10th linkers recited in the instant claim 14 are identical to the respective linkers in compounds 7-1, 7-2/7-3, 7-5, and 7-8 recited in the patent claim 1.
The only difference is that the patent claims do not recite the claimed sugar ligand.  However, modifying the patent claims by using the claimed sugar chain ligand is rendered obvious by the prior art.  For example, Barbuto et al. teach inducing innate immunity via the delivery of oligonucleotide pdA:dT to dendritic cells, wherein delivery takes place by conjugating pdA:dT to a ligand targeting the DEC-205 receptor present on the dendritic cells (see Online Methods).  Kreutz et al. teaches that, similar to DEC-205, DC-SIGN could be used for targeted delivery to dendritic cells (see paragraph bridging p. 2836 and 2837; p. 2837, Table 1; p. 2838, Table 2).  While Barbuto et al. and Kreutz et al. do not teach that the ligand is one of the mannose-based ligands recited in the instant claims 1, 5-8, 21, and 22, these ligands were known and used in the prior art as DC-SIGN ligands, for example by Obermajer et al. (see Abstract; p. 348-349).  Based on these teachings, one of skill would have found obvious to use the DC-SIGN ligands taught by Obermajer et al. as the ligands in the patent claims to achieve the predictable result of obtaining a conjugate suitable to deliver nucleic acids to dendritic cells when the delivery of nucleic acids (such as pdA:dT) to dendritic cells was needed.  Thus, the patent claims and the instant claims are obvious variants.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5-8, 11, 13, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (WO 15/006740), in view of each Barbuto et al. (Nature Chem. Biol., 2013, 9: 250-256), Kreutz et al. (Blood, 2013, 121: 2836-2844), and Obermajer et al. (Mol. Divers., 2011, 15: 347-360). 
Manoharan et al. teach an oligonucleotide conjugate where the oligonucleotide is coupled to a sugar ligand via a branched linker, where each branch of the linker is coupled to the sugar ligand, where the sugar ligand facilitates the oligonucleotide delivery to the target cell, and where the oligonucleotide could be an immunostimulatory oligonucleotide (see Abstract; p. 2; p. 4, last paragraph; paragraph bridging p. 37 and 38; p. 47, first paragraph; p. 56, first two full paragraphs).  Manoharan et al. also teach a method for administering the immunostimulatory oligonucleotide conjugate to a patient in need of therapy, where administration is intravenous administration (claims 16, 17, 20, and 23) (see p. 38, last paragraph).  The oligonucleotide conjugate could have the structure:

    PNG
    media_image3.png
    293
    480
    media_image3.png
    Greyscale
where the sugar ligand is GalNac (See Example 12 on p. 87).  As indicated by the solid arrow, the linker has the structure 
    PNG
    media_image4.png
    62
    69
    media_image4.png
    Greyscale
(claim 11) and, as indicated by the dotted arrow, the linker also has the structure 
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
where n1 is 1 (claim 13).
Manoharan et al. do not teach targeting the DC-SIGN on dendritic cells (claim 18) nor do they teach the mannose-based ligands recited in the instant claims 1, 5-8, 21, and 22.  Barbuto et al. teach inducing innate immunity via the delivery of the immunostimulatory oligonucleotide pdA:dT to dendritic cells, where delivery takes place by conjugating pdA:dT to a ligand targeting the DEC-205 receptor present on the dendritic cells (see Abstract; paragraph bridging p. 251 and 252; p. 252, column 1, second full paragraph; p. 254, column 2, first full paragraph; p. 255, column 2, last paragraph; Online Methods).  Kreutz et al. teaches that, similar to DEC-205, DC-SIGN could be used for targeted delivery to dendritic cells (see paragraph bridging p. 2836 and 2837; p. 2837, Table 1; p. 2838, Table 2).  While Kreutz et al. do not teach that the DC-SIGN ligand is one of the mannose-based ligands recited in claims 1, 5-8, 21, and 22, these mannose-based ligands were known and used in the prior art as ligands for DC-SIGN found on dendritic cells, for example by Obermajer et al. (see Abstract; p. 348-349; p. 356, Fig. 4 and Scheme 1).  Based on these teachings, one of skill would have found obvious to modify the teachings of Manoharan et al. by using the DC-SIGN ligands taught by Obermajer et al. to achieve the predictable result of obtaining a conjugate suitable to deliver nucleic acids to dendritic cells when the delivery of nucleic acids (such as pdA:dT) to dendritic cells was needed.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 5-8, 11-13, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. taken with each Barbuto et al., Kreutz et al., and Obermajer et al., in further view of both Chabre et al. (Advances in Carbohydrate Chemistry and Biochemistry, 2010, 63: 165-393; Chabre1) and Chabre et al. (Chemical Society Reviews, 2013, 42: 4507-4844; Chabre2).
The teachings of Manoharan et al., Barbuto et al., Kreutz et al., and Obermajer et al. are applied as above for claims 1, 5-8, 11, 13, and 16-22.  Manoharan et al., Barbuto et al., Kreutz et al., and Obermajer et al. do not teach the linker recited in claim 12. Chabre1 teaches that, similar to the branched linker taught by Manoharan et al., aromatic branched linkers (such as the ones based on the benzene derivative
    PNG
    media_image5.png
    48
    48
    media_image5.png
    Greyscale
) could be used to obtain conjugates comprising sugar ligands (see p. 170, first full paragraph; p. 173, first full paragraph; p. 174-175; p. 293, Fig. 43; p. 298, Fig. 47).   Chabre1 and Chabre2 teach that aromatic branched linkers offer the advantage of offering optimal interaction with the receptor binding sites (see Chabre1, paragraph bridging p. 190 and 191; see Chabre2, paragraph bridging p. 4657 and 4568; p. 4660, Fig. 2).  Furthermore, Chabre2 teaches that the nature of the aromatic branched linker is a result-effective variable with respect to receptor binding (see p. 4659, column 2, first full paragraph) and thus, one of skill in the art would have reasonably concluded that the nature of the aromatic branched linker is also a result-effective variable with respect to pdA:dT delivery to dendritic cells.  Thus, modifying the teachings of Manoharan et al., Barbuto et al., Kreutz et al., and Obermajer et al. by using the aromatic branched linkers taught by Chabre1 and Chabre2 would have been obvious to one of skill in the art with the reasonable expectation that doing so would identify the aromatic linker leading to enhanced pdA:dT delivery to dendritic cells.  By doing so, one of skill in the art would have obtained a conjugate wherein the linker has the structure 
    PNG
    media_image1.png
    48
    48
    media_image1.png
    Greyscale
 as recited in claims 11 and 12 and also a conjugate wherein the sugar chain ligand is coupled to the oligonucleotide via a linker having the structure 
    PNG
    media_image2.png
    50
    96
    media_image2.png
    Greyscale
wherein n1 is 3 as recited in claim 13 (see Fig. 43 on p. 293).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
8.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.
The argument of lack of motivation to combine based on Dowdy is not found persuasive.  The teachings in Dowdy indicated by the applicant only refer to siRNAs, not ODNs; however, the rejection is based on ODN, not siRNA. 
Barbuto teaches successful intracellular delivery to dendritic cells by using dA:dT conjugated to an anti-DEC-205 antibody.  Since Kreutz teaches that similar to DEC-205, DC-SIGN could be used for targeted delivery to dendritic cells, one of skill in the art would have reasonably expected to achieve the same result when targeting DC-SIGN instead of DEC-205.  Thus, the prior art provides the motivation to develop conjugates for targeted delivery to either DEC-205 or DC-SIGN with the reasonable expectation that successful intracellular delivery could be achieved when using these conjugates.  Dowdy does not provide any evidence to the contrary. 
Although the applicant argues that, as taught by Dowdy, antibodies do not escape from endosomes into the cytoplasm, Barbuto teaches that the antibody-dA:dT conjugate escapes from endosomes into the cytoplasm for efficient production of type I IFN; see p. 251-252).   It is also noted that the rejection is based on sugar ligands, not antibodies.

The argument that it cannot be said that DC-SIGN works similarly to DEC-205 is not found persuasive for the reasons set forth above.  Even if Kreutz does not teach a nucleic acid, Kreutz teaches that both DC-SIGN and DEC-205 could be used for targeted delivery to dendritic cells.  An obviousness-type rejection requires a reasonable expectation of success and, based Kreutz’s teachings, one of skill in the art would have reasonably expected to be successful in delivering to dendritic cells by replacing DEC-205 with DC-SIGN targeting.

The argument that Obermajer does not teach or suggest that the mannose ligands could be used to form nucleic acid conjugates is not found persuasive.  Since Obermajer teaches that the mannose ligands bind DC-SIGN, one of skill in the art would have readily concluded that these ligands could be used for targeted-delivery.  There is no evidence to the contrary of record. 

The argument of unexpected results is not material to the rejection because the rejection is not based on replacing mannosyl with mannosyl-cyclohexyl.  It is also noted that Fig. 6 does not show enhanced knockdown by mannosyl-cyclohexyl as compared to mannosyl.   

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633